o f f i c e o f c h i e f c o u n s e l number release date department of the treasury internal_revenue_service washington d c date cc pa apjp3 wta-n-125711-01 uiln memorandum for chief policy and procedures w cp ex p wage and investment compliance from curtis g wilson assistant chief_counsel administrative provisions and judicial practice subject significant service_center advice request new certified mail procedure this responds to a request for a significant service_center advice dated date in connection with a question posed by remote exam this document is not to be cited as precedent issue whether the postal forms under the proposed procedure will be accepted as valid by a federal court conclusion the omission of the taxpayer_identification_number from the a list form_3877 would not render form_3877 inadmissible in a federal court background the new certified mail procedure as proposed mirrors the way certified mail is processed for cases subject_to the tax equity and fiscal responsibility act of tefra it is our understanding that a request been made to modify current procedures to delete taxpayer identification numbers from postal service form_3877 before presenting it to the postal service for postmark there are concerns whether presenting a taxpayer’s social_security_number ssn to the united_states post office on form_3877 is necessary current form_3877 includes taxpayer identification numbers but under the new certified mail procedure as proposed the taxpayer_identification_number will be deleted on the form that is actually presented to the united_states postal service under the proposed procedures two forms would be generated rather than one the taxpayer_identification_number would be deleted from the copy presented to the postmaster for postmark the postmark stamped list the a list would then be associated with the list containing the identifying numbers ie the b list law and analysis sec_6212 of the internal_revenue_code provides in part that if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitle a or b of chapter or he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail sec_6212 provides a safe_harbor for the internal_revenue_service service where the taxpayer fails to actually receive a notice_of_deficiency under the safe_harbor a notice_of_deficiency will be valid regardless of actual receipt by the taxpayer if it is mailed to the taxpayer's last_known_address 88_tc_1042 affd 857_f2d_676 9th cir the service is entitled to treat the address on the taxpayer's most recently filed return as the last_known_address absent clear and concise notification of a new address 91_tc_1019 62_tc_367 affd without published opinion 538_f2d_334 9th cir petitioner has the burden of proving that the notices of deficiency were not sent to his last_known_address 82_tc_618 affd without published opinion 757_f2d_286 11th cir however the government bears the burden of proving proper mailing of the notice_of_deficiency by competent and persuasive evidence 54_tc_1535 see also 94_tc_82 government is required to show by competent and persuasive evidence that the notice_of_deficiency was mailed 60_tc_522 aff’d per curiam 499_f2d_550 2nd cir the service has historically and routinely used postal service form_3877 to establish that a notice_of_deficiency was mailed to a taxpayer a properly completed form_3877 reflects compliance with established procedures of the service for mailing notice_of_deficiency 853_f2d_1209 5th cir accordingly where the existence of the notice is not disputed a properly completed form_3877 by itself is sufficient absent evidence to the contrary to establish that the notice was properly mailed to a taxpayer 724_f2d_808 9th cir cert_denied 469_us_830 530_f2d_781 8th cir compliance with the form_3877 mailing procedures raises a presumption of official regularity in favor of the government united_states v ahrens f 2d pincite this presumption may shift the burden of going forward to the taxpayer fed r evid to prevail the taxpayer must rebut the presumption by affirmatively showing that respondent failed to follow his established procedures united_states v ahrens f 2d pincite the omission of the taxpayer_identification_number from the a list form_3877 would not render these documents inadmissible in a federal court for example the omission of this information would have no effect on the foundation requirements of fed r evid should a hearsay objection be made nor would it effect the procedure to authenticate the form_3877 as a record of regularly conducted activity under fed r evid likewise the b list form_3877 should be admissible to the extent a problem arose with respect to taxpayers with identical or almost identical names living at the same address the b list form_3877 could be submitted to the court this would establish the taxpayer_identification_number of the taxpayer listed on the a list form_3877 we would recommend that you set out the certified mail article number in the notices of deficiency or other appropriate notice for identification purposes if you have questions or need additional assistance in this matter please contact branch of the office of assistant chief_counsel administrative provisions and judicial practice pincite-7940
